Title: James Madison to R. George Washington Jewell, 27 July 1835
From: Madison, James
To: Jewell, R. George Washington


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                July 27. 35
                            
                        
                        
                        Your letter of the 4. instant having gone by mistake to Montpellier in Vermont, has but lately come to hand.
                            In my 85th. year, and under continued inroads on my health, I can not fail to be excused from undertaking a compliance with
                            its request; for which indeed I could not otherwise be at all qualified, without a fuller knowlege of all the
                            considerations which ought to influence the choice of your career of life. I can only therefore express my good wishes
                            that this may be propitiously made, and that its success may be favored by an observance of those rules of moral &
                            prudential obligation, which will occur to your own reflection and which belong to every condition & pursuit of
                            life. With friendly respects
                        
                        
                            
                                J. M.
                            
                        
                    